Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about July 18, 2011, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of unlawful possession of an air pistol, possession of an imitation firearm, reckless endangerment in the second degree and resisting arrest, and also committed the act of unlawful possession of a weapon by a person under 16, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion as untimely. Appellant made the motion after the commencement of the fact-finding hearing, and failed to demonstrate good cause for the untimeliness of the motion (see Family Ct Act § 332.2 [1], [3]).
In any event, the circumstances of appellant’s arrest were explored at the fact-finding hearing. We have reviewed the record *693of that hearing and conclude that there is no reasonable likelihood that a suppression motion would have succeeded.
The disposition was a proper exercise of the court’s discretion that constituted the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]), particularly since appellant was a repeat probation violator. Concur — Mazzarelli, J.P., Catterson, Moskowitz, Manzanet-Daniels and Román, JJ.